Citation Nr: 1824684	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  15-19 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for right eye status post ( s/p) cornea transplant, s/p herpetic keratitis, bilateral senile cataracts, blepharitis, and dry eye, claimed as right eye trauma, corneal transplant and chronic conjunctivitis. 

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to service connection for degenerative disc disease lumbar spine. 

4.  Entitlement to service connection for radiculopathy L-3, L-4, L-5. 

5.  Entitlement to service connection for lumbar fusion/spinal stenosis, claimed as chronic lumbar myositis. 

6.  Entitlement to service connection for neuropathy of the upper limbs. 

7.  Entitlement to service connection for neuropathy of the lower limbs. 

8.  Entitlement to service connection for chronic cervical myositis. 

9.  Entitlement to service connection for generalized anxiety disorder. 

10.  Entitlement to service connection for major depressive disease with psychotic features. 

11.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

12.  Entitlement to service connection for sleep disorder. 

13.  Entitlement to a total disability rating based on individual unemployability based on a service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).



FINDINGS OF FACT

1.  The Veteran's currently diagnosed status post cornea transplant of the right eye, status post herpetic keratitis of the right eye, senile cataracts of both eyes, blepharitis, and dry eye is not shown to be causally or etiologically related to any disease, injury, or incident in service.
  
2.  Hypertension is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.

3.  Degenerative disc disease of the lumbar spine is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.

4.  Radiculopathy L-3, L-4, L-5 is not shown to be causally or etiologically related to any disease, injury, or incident in service and is not secondary to a service-connected disability.

5.  Lumbar fusion/spinal stenosis is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.

6.  Neuropathy of the upper limbs is not shown to be causally or etiologically related to any disease, injury, or incident in service and is not secondary to a service-connected disability.

7.  Neuropathy of the lower limbs is not shown to be causally or etiologically related to any disease, injury, or incident in service and is not secondary to a service-connected disability.

8.  Chronic cervical myositis is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.

9.  Generalized anxiety disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.

10.  Major depressive disease with psychotic features is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.

11.  PTSD is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.

12.  A sleep disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service and is not secondary to a service-connected disability.

13.  The evidence of record shows that the Veteran does not meet the percentage requirements for TDIU, as there are no service-connected disabilities.


CONCLUSIONS OF LAW

1.  Service connection for a right eye disability is not warranted.  38 U.S.C. §§ 1110, 1111, 1131, 5103, 5103A, 5107(b) (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1116, 1131, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

3.  The criteria for service connection for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1116, 1131, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

4.  The criteria for service connection for radiculopathy L-3, L-4, L-5 have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1116, 1131, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

5.  The criteria for service connection for lumbar fusion/spinal stenosis have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1116, 1131, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

6.  The criteria for service connection for neuropathy of the upper limbs have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1116, 1131, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

7.  The criteria for service connection for neuropathy of the lower limbs have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1116, 1131, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

8.  The criteria for service connection for chronic cervical myositis have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1116, 1131, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

9.  The criteria for service connection for generalized anxiety disorder have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1116, 1131, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

10.  The criteria for service connection for major depressive disorder with psychotic features have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1116, 1131, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

11.  The criteria for service connection for PTSD have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1116, 1131, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

12.  The criteria for service connection for a sleep disorder have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1116, 1131, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

13.  The criteria for TDIU have not been met.  38 U.S.C. §§ 1155 , 5102, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102 , 3.340, 3.341, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Veteran has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

With regard to the right eye issue decided below, the Veteran was afforded a VA examination in December 2014.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered a clear conclusion with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the right eye decided herein has been met.

With regard to the claims for service connection for hypertension, lumbar spine disability, radiculopathy of the lower extremities, neuropathy or the upper extremities, cervical spine disability, an acquired psychiatric disorder, and a sleep disorder, the Board acknowledges that the Veteran was not afforded a VA examinations.  Generally, VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, the competent evidence of record does not suggest that the claimed disabilities are associated with his military service.  Therefore, VA has no obligation to obtain an examination for these issues.  See 38 U.S.C. § 5103A(d); 3.159(c)(4); McLendon, 20 Vet. App. at 83.

II.  Service Connection Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hypertension, arthritis, and psychosis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  See also Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (providing that although a veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, a veteran is not competent to provide evidence as to more complex medical questions).  Furthermore, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).   

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

A. Right eye

The Veteran asserts that he has a right eye disability due to military service.  Specifically, the Veteran contends that he experienced trauma to the right eye during his military service when debris fell into his eyes while participating in a two week camp in Salinas.  He reportedly sustained a cornea laceration to the right eye and, after service in 1985, underwent corneal transplant of the right eye.  

Service treatment records are negative for any trauma to the eyes during the Veteran's military service.  Specifically, the Veteran's May 1974 enlistment examination shows 20/30 vision of the right eye and indicates that the Veteran's eyes are "normal."  Also, in a May 1974 report of medical history, the Veteran specifically denied "eye trouble."  However, in a February 1976 report of medical history, the Veteran reported a history of "eye trouble."  Also, in his February 1976 separation examination, it was again noted that the Veteran had 20/30 vision of the left eye but it was also noted that he had defective vision of the right eye.  Significantly, both at enlistment and separation, the Veteran's service records show an examiner first assigned him a "1" rating for "E" under the PULHES profile system, indicating his eyes were fit at the highest level.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992); ((observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran's capacity and stamina ("P"); upper extremities ("U"); lower extremities ("L"); hearing ("H"); eyes ("E") and psychiatric condition ("S"); assessed on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).

The Veteran submitted a claim for service connection for a right eye disorder in December 2013.  In connection with this claim, he submitted a December 2013 statement from Dr. C.E.M.Q. Dr. C.E.M.Q. noted that the Veteran suffered "body trauma with right eye lesion for which he received medical treatment and surgical procedure as corneal transplant."  Dr. C.E.M.Q. also noted that the Veteran presented with blurred vision, dryness, redness, foreing body sensation, persistent marked discomfort, photophobia, difficulty in moving eyelid, and excessive mucus secretion.  Dr. C.E.M.Q. diagnosed right eye trauma, corneal transplant of the right eye, and chronic conjunctivitis and opined that the Veteran's severe ophthalmologic disorders were "more probably than not related to his performance during military service."     

The Veteran was afforded a VA eye examination in December 2014.  The examiner diagnosed status post cornea transplant of the right eye, status post herpetic keratitis of the right eye, senile cataracts of both eyes, blepharitis, and dry eye.  The examiner noted the Veteran's history of an in-service trauma to the right eye and also noted the Veteran's service and post-service treatment records regarding the eyes and opined that the Veteran's eye disabilities were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  Specifically, the examiner noted that the Veteran's service treatment records are negative for an indication of trauma to the right eye, corneal laceration of the right eye, conjunctivitis, as well as the need for corneal transplant.  The examiner noted that the Veteran underwent corneal graft of the right eye in 1985, approximately nine years after the Veteran's discharge from military service, but that the cause of the corneal graft in the right eye was not clear as there were no service records available of the condition prior to the graft nor from the corneal transplant surgery.  

The Board finds that service connection for an eye disability is not warranted.  With regard to any currently diagnosed defective vision of the right eye, the Board notes that, generally, defective vision is considered a congenital defect which is not subject to service connection.  38 C.F.R. § 3.303(c).  Also, the VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section B, provides guidance on evaluating conditions of the organs of special sense (i.e., the eyes).  Refractive errors are defined to include astigmatism, myopia, hyperopia and presbyopia.  See M21-1MR, Part III, Subpart iv, 4.B.10.d.  Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not "diseases or injuries" within the meaning of applicable legislation.  The Board recognizes that service connection may be granted for additional disability due to disease or injury superimposed upon a defect during service. VAOPGCPREC 82-90 (1990).  However, the record contains no competent evidence of any additional disability imposed on the Veteran's defective vision as a result of his military service.  As such, the Veteran's defective vision is not a disability for which service connection may be established.

With regard to the currently diagnosed status post cornea transplant of the right eye, status post herpetic keratitis of the right eye, senile cataracts of both eyes, blepharitis, and dry eye, while service treatment records show some eye problems during military service, i.e., defective vision of the right eye, the December 2014 VA examiner specifically opined that the Veteran's current bilateral eye disorders are not related to his military service and provided a persuasive rationale in support of his opinion.  Significantly, the examiner noted that the Veteran's service treatment records show defective vision of the right eye but are negative for trauma to the right eye and the earliest evidence of an eye disorder, other than defective vision, is the Veteran's 1985 corneal transplant surgery, approximately nine years after the Veteran's discharge from service.  The Board accords great probative weight to the December 2014 VA examiner's conclusion that the Veteran's claimed right eye disability is not related to military service.  Specifically, he based his conclusion on an interview with the Veteran, a review of the record, and a full physical examination.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

While the Veteran contends that his right eye problems are related to his military service, the Board accords his statements regarding the etiology of his eye disorders little probative value as he is not competent to opine on such complex medical questions.  As noted above, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones, supra.  In this regard, the question of causation of such a disorder involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence alone, and the Veteran's own opinion is nonprobative evidence.  See Jandreau, supra; see also Woehlaert, supra.

Therefore, based on the foregoing, the Board finds that service connection for a right eye disability is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right eye disability.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

B.  Hypertension, lumbar spine disorder, radiculopathy, neuropathy, cervical spine disorder, psychiatric disorder, sleep disorder

The Veteran asserts that he experiences hypertension, lumbar spine disability, radiculopathy of the lower extremities, neuropathy of the upper extremities, cervical spine disability, an acquired psychiatric disorder, and a sleep disorder due to military service.  However, it is unclear why the Veteran feels that such disabilities are related to his military service.

Service treatment records are negative for the claimed problems.  Specifically, in the Veteran's May 1974 and February 1976 reports of medical history, he specifically denied "high or low blood pressure," "recurrent back pain,"  "neuritis," "depression or excessive worry," "nervous trouble of any sort," and "frequent trouble sleeping."  Also, both the May 1974 enlistment and February 1976 separation examinations note normal heart, spine, lower extremity, upper extremity, and psychiatric systems.  While the Veteran's February 1976 separation examination shows that the Veteran had a systolic ejection murmur, the Veteran's May 1974 enlistment examination shows a blood pressure readings of 110/74 and the Veteran's February 1976 separation examination shows a blood pressure reading of 122/80.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, note 1, where VA regulations define hypertension as a diastolic blood pressure of predominantly 90mm or greater, and isolated systolic hypertension as systolic blood pressure of predominantly 160mm or greater with diastolic blood pressure of less than 90mm.  

The earliest medical evidence of hypertension is an August 2003 VA general examination noting a diagnosis of arterial hypertension.  The earliest medical evidence of a lumbar spine disability is an October 2000 X-ray of the lumbar spine showing bulging and herniated L4-5 discs.  In a subsequent August 2003 VA joints examination, the Veteran reported that he first experienced low back pain in 2000 and, shortly thereafter, underwent surgery.  X-ray examination revealed status post-surgical procedure from L3 to L5 with orthopedic devices with moderate degenerative joint disease.  The earliest evidence of radiculopathy of the lower extremities is an August 2003 VA general examination noting hypoactive knee jerks with reinforcement.  The earliest evidence of a cervical spine disorder is an August 2003 VA joints examination noting a diagnosis of cervical spine degenerative joint disease by X-ray in August 2003.  This examination also noted diminished sensory examination of the upper extremities.  The earliest evidence of an acquired psychiatric disorder is a January 2002 private psychiatric evaluation showing a diagnosis of major depressive disorder, severe, with psychotic features and noting an onset date of 2001.  The earliest evidence of a sleep disorder is a January 2013 VA treatment record noting a sleep disorder, likely related to his major depressive disorder.

The Veteran first submitted a claim for service connection for his claimed disorders in December 2013.  In connection with his claim, he submitted a December 2013 statement from Dr. C.E.M.Q. Dr. C.E.M.Q. noted diagnoses of hypertension, degenerative disk disease of the lumbar spine, radiculopathy of L-3, L-4, and L-5, chronic lumbar myositis, neuropathy of the upper extremities, chronic cervical myositis, generalized anxiety disorder, major depression disease with psychotic features, PTSD, and sleep disorder.  Dr. C.E.M.Q. also opined that the Veteran's rheumatologic (musculoskeletal) and emotional conditions were "more probably than not related to his performance during military service."  Unfortunately, Dr. C.E.M.Q. did not provide a rationale as to why such disorders were related to the Veteran's military service.  

The Board finds that the preponderance of the evidence is against service connection for hypertension, arthritis, and an acquired psychiatric disorder on a presumptive basis.  Significantly, there is no evidence of hypertension, arthritis, and/or an acquired psychiatric disorder within one year after military service.  As above, the Veteran was discharged from military service in June 1976 and the earliest evidence of both hypertension and arthritis is dated in August 2003, approximately 27 years after the Veteran's discharge from military service.  The earliest evidence of an acquired psychiatric disorder is dated in January 2002, approximately 28 years after the Veteran's discharge from military service.  

The Board also finds that the preponderance of the evidence is against service connection for all of the claimed disorders on a direct basis.  First, there is no evidence of an indication or diagnosis of such disorders in service.  As above, the Veteran's service treatment records are negative for the claimed disorders.  Second, the earliest indication of the claimed disabilities is 2000, approximately 24 years after the Veteran's discharge from military service.  Such a lapse of time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Finally, there is no competent medical evidence in the record that links any of the claimed disorders to an incident of the Veteran's active military service.  While the December 2013 statement from Dr. C.E.M.Q. related the Veteran's claimed musculoskeletal and psychiatric conditions to the Veteran's military service, the opinion contains absolutely no rationale to support this assertion.  Furthermore, the medical records do not suggest a nexus between the claimed disorders and the Veteran's military service.  Significantly, as above, the August 2003 VA joints examination noted an onset of back pain in 2000, approximately 24 years after the Veteran's discharge from military service.  Also, the January 2002 private psychiatric evaluation noted an onset of psychiatric problems in 2001, approximately 25 years after the Veteran's discharge from military service.  Finally, the Veteran has not explained why he believes that the claimed disorders are related to his military service.  Consequently, there is no reasonable possibility of substantiating his claim on a direct basis.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the Veteran, in which case an examination may not be required). 

It is acknowledged that the Veteran is competent to give evidence about his observable symptomatology.  Layno, 6 Vet. App. at 465.  It is further acknowledged that lay evidence concerning continuity of symptoms after service, may be credible regardless of the lack of contemporaneous medical evidence.  Buchanan, 451 F.3d at 1331.  Here, however, any statements as to the claimed disorders continuing immediately after service are not found to be persuasive in light of the fact that the Veteran was not treated for such disorders until at least 24 years after his discharge from military service.  Such histories reported by the Veteran for evaluation purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); see also Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).

For these reasons, continuity of symptomatology has not here been established, either through the medical evidence or through the Veteran's statements.  Stated differently, the claimed disorders were not demonstrated during service, at separation, or within one year of separation.  Such findings are inconsistent with any possible allegation of continuity of symptomatology.  Furthermore, there is no competent evidence linking the remote onset of the claimed disorder to service.  

Accordingly, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for service connection for hypertension, lumbar spine disability, neuropathy, cervical spine disability, an acquired psychiatric disorder, and/or a sleep disorder.  As the evidence is not in relative equipoise, the benefit of the doubt rule does not apply.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

III.  TDIU Analysis

The Veteran claims that his disabilities prevent him from securing and maintaining gainful employment. 

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with education and occupational experience.  38 C.F.R. §§ 3.340 , 3.341, 4.16.  Benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one service-connected disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more service-connected disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a). 

The Veteran does not have any service-connected disabilities.  Therefore entitlement to TDIU must be denied as there are no service-connected disabilities which could be found to be causing individual unemployability.  The Board finds that the preponderance of the evidence is against the claim and the claim must be denied.  See Gilbert, supra; 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for right eye s/p cornea transplant, s/p herpetic keratitis, bilateral senile cataracts, blepharitis, and dry eye, claimed as right eye trauma, corneal transplant and chronic conjunctivitis is denied.

Service connection for hypertension is denied.
 
Service connection for degenerative disc disease lumbar spine is denied.

Service connection for radiculopathy L-3, L-4, L-5 is denied.
Service connection for lumbar fusion/spinal stenosis, claimed as chronic lumbar myositis, is denied.

Service connection for neuropathy of the upper limbs is denied. 

Service connection for neuropathy of the lower limbs is denied.
 
Service connection for chronic cervical myositis is denied.
 
Service connection for generalized anxiety disorder is denied.

Service connection for major depressive disease with psychotic features is denied.

Service connection for PTSD is denied. 

Service connection for a sleep disorder is denied.
 
A TDIU is denied.




____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


